Exhibit 8 ELLOMAY CAPITAL LTD. List of Subsidiaries as of December 31, 2013 Name of Subsidiary Percentage of Ownership Jurisdiction of Incorporation Ellomay Clean Energy Ltd. 100% Israel Ellomay Clean Energy LP 100% Israel Ellomay Luxemburg Holdings S.àr.l. 100% Luxemburg Ellomay PV One S.r.l. 100%1 Italy Ellomay PV Two S.r.l. 100%1 Italy Ellomay PV Five S.r.l. 100%1 Italy Ellomay PV Six S.r.l. 100%1 Italy Ellomay PV Seven S.r.l. (formerly Energy Resources Galatina S.r.l.) 100%1 Italy Pedale S.r.l. 100%1 Italy Luma Solar S.r.l. 100%1 Italy Murgia Solar S.r.l. 100%1 Italy Soleco S.r.l 100%1 Italy Technoenergy S.r.l 100%1 Italy Ellomay Spain S.L.2 85%1 Spain 1. Held by Ellomay Luxemburg Holdings S.àr.l. 2. Ellomay Spain owns 21 Spanish companies, each holding a 90 kW solar installation portion of the Riconada II, the first named Energía Solar Fotovoltaica Parque 15, S.L. and the others bear a similar name with references to different numbers (16-34 and 69).
